DETAILED ACTION
	This Office action is in response to the filings of 15 June 2020.  Claims 1-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed 15 June 2020 is noted and has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinckley et al. (US Publication 2002/0030667 A1), hereinafter Hinckley.

	Regarding claim 1, Hinckley discloses an electronic device comprising:
a touch detector configured to detect a touch operation performed on a touch operation surface (Hinckley discloses the use of a touch-sensitive scrolling device, at ¶ 0021); and
at least one memory and at least one processor (the device includes a processor and memory, at ¶ 0028) which function as:
a control unit configured to
control so that before a specific touch operation is performed on the touch operation surface, a first action is executed to change a specific change target in a first change direction and at a first speed in accordance with continuation of touch on the touch operation surface (an auto-scrolling mode may be invoked after a user touches and holds their finger on a scrolling region without moving.  The location of the touch determines the rate of autoscrolling, at ¶ 0068.  The portions of the document displayed during scrolling are analogous to the claimed “change target”),
control so that in a case where the specific touch operation is performed in a second operation direction before the first action is executed, in accordance with continuation of touch on the touch operation surface after that, a second action is executed to change the specific change target in a second change direction which is opposite to the first change direction, and at a second speed which is higher than the first speed (the user may slide their finger in a second direction opposite the initial scrolling direction to automatically scroll in the second opposite direction.  Scrolling speed is determined by the input distance of the slide, at ¶ 0069.  The initial autoscrolling may not be invoked until after a short delay, at ¶ 0068.  Therefore, the user may control the scrolling speed such that it would be higher than that of the initial autoscroll), and


Regarding claim 2, Hinckley discloses the electronic device according to claim 1, wherein the control unit controls so that in a case where the specific touch operation is performed in a first operation direction, which is opposite to the second operation direction, before the first action is executed, in accordance with continuation of touch on the touch operation surface after that, the specific change target is changed in the first change direction and at the second speed (the user may slide their finger in a direction to instantiate the scrolling function.  Scrolling speed is determined by the input distance of the slide, at ¶ 0069.  The initial autoscrolling may not be invoked until after a short delay, at ¶ 0068.  Therefore, the user may control the scrolling speed such that it would be higher than that of the initial autoscroll).

	Regarding claim 5, Hinckley discloses the electronic device according to claim 1, wherein the specific change target is an image to be displayed (a displayed document may be considered to be an “image”.  Further, Hinckley discloses the scrolling of web pages, which are well known to include or be comprised of images.  See ¶ 0003).

	Regarding claim 6, Hinckley discloses the electronic device according to claim 1, wherein the specific touch operation is a sliding operation for touching the touch operation 

	Regarding claim 7, Hinckley discloses the electronic device according to claim 6, wherein a state before the specific touch operation is performed on the touch operation surface is a state in which a touch of the touch operation surface has begun, the touch has not been released, and the touch position of the touch has not moved by at least a predetermined distance (an auto-scrolling mode may be invoked after a user touches and holds their finger on a scrolling region without moving.  The location of the touch determines the rate of autoscrolling, at ¶ 0068).

	Regarding claim 8, Hinckley discloses the electronic device according to claim 1, wherein the control unit controls so that in a case where, during execution of an action at the second speed or the third speed, the specific touch operation is performed in an opposite operation direction to the operation direction corresponding to the change direction of the specific change target in the action, the action is continued after changing the change direction of the specific change target to an opposite direction (the user may slide their finger in a direction opposite the scrolling direction to automatically scroll in the opposite direction, at ¶ 0069).

	Regarding claim 9, Hinckley discloses the electronic device according to claim 1, wherein the control unit controls so that in a case where the specific touch operation is performed before executing an action at the first speed, an action at the second speed, and an action at the third speed, the specific change target is changed by a first change amount corresponding to an operation amount of the specific touch operation (the change of direction/rate of scrolling through slide input, at ¶ 0068-0069), and


Regarding claim 10, Hinckley discloses the electronic device according to claim 1, wherein the control unit controls so that the specific change target is changed in accordance with a fact that a first region of the touch operation surface is touched, and then the touch is released from the touch operation surface without changing a touch position (a touch and release from the touch operation surface will result in initial scrolling followed by stopping.  See ¶ 0060), and
the specific change target is not changed in accordance with a fact that the touch is released from the first region of the touch operation surface during execution of an action at the first speed, an action at the second speed, or an action at the third speed (the document scrolling is stopped as a result of “lift-off” or “release”, at ¶ 0060).

Regarding claim 11, Hinckley discloses the electronic device according to claim 1, wherein the control unit controls so that before the specific touch operation is performed on the touch operation surface, the specific change target is changed in the first change direction and at the first speed in accordance with continuation of touch on a first region of the touch operation surface, and
the specific change target is changed in the second change direction and at the first speed in accordance with continuation of touch on a second region which is on a side in the 

Regarding claim 12, Hinckley discloses the electronic device according to claim 1, wherein the third speed is equal to the first speed (scrolling speed is determined by the input distance of a slide, at ¶ 0069.  Therefore, the user may control the scrolling speed such that first and third speeds would be equal).

Regarding claim 13, Hinckley discloses the electronic device according to claim 1, wherein the third speed is lower than the first speed (scrolling speed is determined by the input distance of the slide, at ¶ 0069.  Therefore, the user may control the third scrolling speed such that it would be lower than that of the first scrolling speed).

Regarding claim 14, Hinckley discloses a control method of an electronic device, comprising:
detecting a touch operation performed on a touch operation surface (Hinckley discloses the use of a touch-sensitive scrolling device, at ¶ 0021);
controlling so that before a specific touch operation is performed on the touch operation surface, a first action is executed to change a specific change target in a first change direction and at a first speed in accordance with continuation of touch on the touch operation surface (an auto-scrolling mode may be invoked after a user touches and holds their finger on a scrolling region without moving.  The location of the touch determines the rate of autoscrolling, at ¶ 0068.  The portions of the document displayed during scrolling are analogous to the claimed “change target”);
controlling so that in a case where the specific touch operation is performed in a second operation direction before the first action is executed, in accordance with continuation of touch 
controlling so that in a case where the specific touch operation is performed in the second operation direction during execution of the first action, in accordance with continuation of touch on the touch operation surface after that, a third action is executed to change the specific change target in the second change direction and at a third speed which is lower than the second speed (the user may slide their finger in a second direction opposite the initial scrolling direction to automatically scroll in the second opposite direction.  Scrolling speed is determined by the input distance of the slide, at ¶ 0069.  Therefore, the user may control the scrolling speed such that it would be lower than that of the initial autoscroll).

Regarding claim 15, Hinckley discloses a non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a control method of an electronic device, the control method comprising:
detecting a touch operation performed on a touch operation surface (Hinckley discloses the use of a touch-sensitive scrolling device, at ¶ 0021);
controlling so that before a specific touch operation is performed on the touch operation surface, a first action is executed to change a specific change target in a first change direction and at a first speed in accordance with continuation of touch on the touch operation surface (an auto-scrolling mode may be invoked after a user touches and holds their finger on a scrolling 
controlling so that in a case where the specific touch operation is performed in a second operation direction before the first action is executed, in accordance with continuation of touch on the touch operation surface after that, a second action is executed to change the specific change target in a second change direction which is opposite to the first change direction, and at a second speed which is higher than the first speed (the user may slide their finger in a second direction opposite the initial scrolling direction to automatically scroll in the second opposite direction.  Scrolling speed is determined by the input distance of the slide, at ¶ 0069.  The initial autoscrolling may not be invoked until after a short delay, at ¶ 0068.  Therefore, the user may control the scrolling speed such that it would be higher than that of the initial autoscroll); and
controlling so that in a case where the specific touch operation is performed in the second operation direction during execution of the first action, in accordance with continuation of touch on the touch operation surface after that, a third action is executed to change the specific change target in the second change direction and at a third speed which is lower than the second speed (the user may slide their finger in a second direction opposite the initial scrolling direction to automatically scroll in the second opposite direction.  Scrolling speed is determined by the input distance of the slide, at ¶ 0069.  Therefore, the user may control the scrolling speed such that it would be lower than that of the initial autoscroll).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley in view of Feng et al. (US Publication 2017/0038957 A1).

	Regarding claim 3, Hinckley discloses the electronic device according to claim 1.  Hinckley fails to explicitly disclose such wherein the specific change target is a specific parameter.
	Feng discloses a user interface for providing touch-sensitive input control, similar to that of Hinckley.  Furthermore, Feng discloses wherein the touch-sensitive inputs may control specific parameters, such as setting the date and time of an alarm application.  See Feng, ¶ 0057 and Fig. 6.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the touch-based scrolling techniques of Hinckley to include the parameter inputs of Feng.  One would have been motivated to make such a combination for the inherent advantage of allowing a user to control relevant input values on a touch-sensitive device with touch gestures.

	Regarding claim 4, Feng discloses wherein the specific parameter is one of a shooting parameter, an image processing parameter, a sound volume, a date, an hour, and a second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art relates to touch-based navigation of graphical user interface systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145